Citation Nr: 0420592	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-02 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating of either 50 percent or 70 percent 
for service connected schizophrenia for the period from 
November 1987 to November 1991.

(The issue of entitlement to an effective date earlier than 
November 21, 1991, for the grant of a 100 percent schedular 
rating for schizophrenia was addressed in the Board of 
Veterans' Appeals (Board) February 2003 decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1979.

This appeal arises from decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for an 
effective date earlier than November 21, 1991, for the grant 
of a 100 percent schedular rating for schizophrenia.  In May 
2000, the veteran and his wife testified at a hearing at the 
RO.  In September 2002, the veteran and his wife testified at 
a hearing before the undersigned at the RO.  In February 
2003, the Board denied the appeal for an earlier effective 
date.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2004 Order the 
Court, pursuant to the veteran's representative and VA 
General Counsel joint motion, vacated the Board's February 
2003 decision to the extent that it failed to adjudicate 
whether the appellant is entitled to either a 50 percent or 
70 percent disability rating between November 1987 and 
November 1991 for his service connected schizophrenia and 
remanded the appeal to the Board for further action.  
Therefore, the issue on appeal is as it appears on the first 
page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

As reported above, the Court remanded the appeal to the Board 
for consideration of whether the appellant is entitled to 
either a 50 percent or 70 percent disability rating, between 
November 1987 and November 1991, for his service connected 
schizophrenia.  

However, the Board notes that the Court has held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, we must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
or the supplemental statement of the case provided the 
veteran fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (2003).  If not, the matter must be remanded 
to the RO to avoid prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2003).

Accordingly, a remand is required because a review of the 
record on appeal does not show that the veteran was provided 
notice of the laws and regulations governing a claim for a 50 
or 70 percent rating for schizophrenia, for the period from 
November 1987 and November 1991, under old or new Diagnostic 
Code 9203.  Id; Also see 38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (2003).

Next, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires VA to obtain and associate with the record all 
adequately identified records.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

In this regard, a review of the record on appeal shows that 
the veteran received psychiatric treatment at the Wadsworth, 
Brentwood, Long Beach and West Los Angeles VA medical centers 
as well as from Los Altos Hospital and Orange County Mental 
Health Services and Correctional Medical Services.  However, 
while the record shows voluminous pre November 1987 and post 
November 1991 medical records from the above locations, 
medical records relevant to the current appeal are limited to 
a November 1987 VA Hospital Discharge Summary, June 1991 
treatment records from Los Altos Hospital, and November 1991 
medical records from Orange County Mental Health Services 
Correctional Medical Services.  Therefore, on remand, the RO 
should also obtain and associate with the claims file all of 
the veteran's November 1987 through November 1991 medical 
records that have not already been associated with the record 
from the above locations.  

Lastly, the Board notes that the VCAA requires VA to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Therefore, on remand, the RO is to undertake the following 
actions: (1) notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) notify inform him of the information and evidence 
that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

Therefore, the appeal is REMANDED for the following action:

1.  The RO must review the claim's file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A; 38 C.F.R. § 3.159; the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a rating of either 50 
percent or 70 percent for service 
connected schizophrenia for the period 
from November 1987 to November 1991.  The 
letter must: (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  

2.  The RO, after obtaining an 
authorization to obtain the veteran's 
treatment records from Los Altos Hospital 
and Orange County Mental Health Services 
and Correctional Medical Services, should 
request all of his medical records, dated 
from November 1987 to November 1991, from 
the following locations: the Wadsworth, 
Brentwood, Long Beach and West Los 
Angeles VA medical centers as well as 
from Los Altos Hospital and Orange County 
Mental Health Services and Correctional 
Medical Services.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have not as yet been 
identified that have treated him for his 
schizophrenia from November 1987 to 
November 1991, including whether he filed 
for and/or received Social Security 
Administration disability benefits.  The 
RO should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the claims 
file.  The aid of the veteran in securing 
all identified records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue taking 
into account old and new Diagnostic 
Code 9203 (i.e., 38 C.F.R. § 4.132 
(1996); 38 C.F.R. § 4.130 (2003)).  If 
the benefit sought on appeal remains 
denied, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of all 
evidence submitted in connection with the 
claim, applicable laws and regulations 
including old and new Diagnostic 
Code 9203, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


